HANCOCK FABRICS, INC. One Fashion Way Baldwyn, Mississippi 38824 November 16, 2012 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: Hancock Fabrics, Inc. Application for Qualification of Indenture on Form T-3 (File No. 022-28982) Ladies and Gentlemen: In accordance with Section 307 of the Trust Indenture Act of 1939 and the rules promulgated thereunder, and on behalf of Hancock Fabrics, Inc., the undersigned hereby requests withdrawal of the above referenced Application for Qualification of Indenture on Form T-3 (File No. 022-28982) filed on October 31, 2012. If you have any questions regarding this request, please contact Eric C. Sibbitt of O’Melveny & Myers LLP at (415) 984-8777. Thank you for your attention to this matter. Page 2 – Securities and Exchange Commission – November 16, 2012 HANCOCK FABRICS, INC. By: /s/ Robert W. Driskell Name: Robert W. Driskell Title: Executive Vice President and Chief Financial Officer
